Notice of Allowance
1.	This Office Action is in response to the Applicant’s communication filed on 02/14/2022. In virtue of this communication, Claims 1-20 are currently patentable in this communication. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,925,114 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is a statement of reasons for the indication of allowable subject matter:
	Trifonov et al. Pub. No.: US 2010/0166187 A1 describe quantum key distribution using one or more high-altitude platforms (see fig. 4-6);
Magson et al. Pub. No.: US 2016/0161258 A1 disclose unmanned aerial vehicle handing-over to target location (see fig. 1-2);
Behroozi Pub. No.: US 2016/0226573 A1 explains maintaining contiguous service by adjusting beam width of air-to-ground communications based on distance to neighbor balloons (see fig. 1-6);
Barritt Patent No.: US 10,193,761 B1 discusses hybrid LEO/HAPS constellation for fixed broadband by generating a table including a series of topologies of nodes in a network to configure a link bandwidth for a geographic area (see fig.1-5); and
Wang et al. Pub. No.: US 2019/0327007 A1 teach coordinating interference between HAP station and base station (see fig. 1, 5, 8-11 & 13).
	However, the prior art of record fails to anticipate the claim limitations or to render the claimed limitations, as a whole, obvious, singly or in combination, particularly, HAP leaving a service region with a first communication service and transmitting expected arrival time to a remote station with a second communication service and then, transmitting a next expected arrival time and a next communication window for using the second communication service detailed in the independent claims and in light of fig. 3-9.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAN HTUN/
Primary Examiner, Art Unit 2643